Title: To John Adams from Oliver Wolcott, Jr., 25 March 1799
From: Wolcott, Oliver, Jr.
To: Adams, John




Sir,
Treasury Department March 25th. 1799

I have the honour to enclose a letter to General Lincoln directing the payment of the Sums which the President may require on account of his compensation.
The Sum due on the 4th. of March last, was Six thousand Dollars, the further Sum of Two thousand Dollars monthly will if the President pleases to require the same be also advanced.
The discontents in Northampton are not increasing, and no resistance to the force ordered to march is expected.—
I have the honor to be / with perfect respect / Sir, / Your Obedt. Servt.

Oliv: Wolcott.